DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15-18 are objected to because of the following informalities:  claim 15 recites two semi-colons after “occurrence” on line 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a method, and claim 15 is directed to method. Thus, independent claims 1 and 15 are directed to a statutory category of invention.  
However, claims 1 and 15 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 

(a) defining a warranty type including a description of the warranty, an amount or range of a payout and a definition of conditions that trigger the payout;
(b) measuring a probability of the trigger and determining a warranty price based on the measured probability and based on the amount or range of the payout;
(c) establishing a first mechanism to determine whether and when the trigger has occurred, and establishing a second mechanism to determine whether and when the payout is required; and
(d) establishing protocols for warranty lifecycle management to manage possible circumstances that may occur once a particular warranty is sold.

	The abstract idea of independent claim 15 is: 
(a) defining a warranty type including a description of the warranty, an amount or range of a payout and a definition of conditions that trigger the payout, wherein the conditions are objectively identifiable and verifiable after occurrence;
(b) measuring a probability of the trigger and determining a warranty price based on the measured probability and based on the amount or range of the payout;
(c) establishing a first mechanism to determine whether and when the trigger has occurred, and establishing a second mechanism to determine whether and when the payout is required; and 
(d) establishing protocols for warranty lifecycle management to manage possible circumstances that may occur once a particular warranty is sold, 
wherein step (b) includes an average payout frequency in any given time period, and a worst-case payout estimation for the given time period, 25 
2934414wherein step (d) is practiced by defining a pricing protocol to determine whether and how to modify the warranty price, 
wherein step (d) is practiced by defining payment processing protocols to accept payment for the particular warranty, 
wherein step (d) is practiced by defining data-gathering protocols to activate the first and second mechanisms, and 
wherein step (d) is practiced by defining payout protocols to identify and confirm the trigger and to authorize the payout.

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. Nothing in the claim element precludes the steps from practically being performed in the mind. For claims 1 and 15, an individual could a) draft a warranty with triggers, i.e. conditions of payout; b) determine the likelihood of said condition occurring (e.g. via historical data) and adjust the price, taking the payout into account; c) establish thresholds to determine event occurrence and whether said event occurrence violates conditions, thereby requiring payment; d) determine relevant rules to apply after warranty is sold. 
For claim 15 specifically, in addition to the mental steps articulated by examiner above, an individual could 1) define an average payout frequency in any given time period and a worst-case payout estimation for the given time period; 2) define pricing rules; 3) define payment processing rules; 3) define data-gathering rules (e.g. type of data); 4) define payout rules. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the independent claims recite an abstract idea.
Additionally, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, other than reciting generic computing components, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a warranty program. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the independent claims recite an abstract idea.
Lastly, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers fundamental economic principles or practices. That is, the drafted process is comparable to a hedging, insurance, mitigating risk process, i.e. a warranty program to hedge risk. If a claim limitation, under its broadest reasonable interpretation, covers performance of hedging, insurance, mitigating risk, then it falls within the Certain Methods of Organizing Human Activity – Fundamental Economic Principles or Practices (e.g. hedging, insurance, mitigating risk) grouping of abstract ideas. Accordingly, the independent claims recite an abstract idea.

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea of claims 1 and 15 is not integrated into a practical application. 
Examiner notes that there are no additional computing elements or steps recited in claims 1 or 15. Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant is referred to the Step 2A, Prong 2 analysis above, which demonstrates that the claims are nothing more than the abstract idea. 
Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
	Claims 2-14 and 16-18 are directed to narrowing the abstract idea and therefore would still fall into the same groupings of 1) Mental Processes – Concepts Performed in the Human Mind; 2) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 3) Certain Methods of Organizing Human Activity – Fundamental Economic Principles or Practices (e.g. hedging, insurance, mitigating risk). 
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
 In sum, claims 1-18 are rejected under 35 USC 101 as being directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 4-9, and 12-18, applicant recites the term “warranty.” It’s unclear how examiner is to interpret this term, given applicant’s inconsistent definition provided in the specification. For example, applicant states in para. [005]: ‘Use of the term “warranty” in the described embodiments is unlike conventional warranties as currently understood for consumer products. The “warranty” of the described embodiments rather more closely resembles parametric insurance. Use of the term “warranty” is thus not intended to encompass a traditional definition’ (examiner’s underline). This conflicts with para. [0007], which states: ‘1) The general structure of any warranty offering is not dissimilar to an insurance contract—the buyer pays some amount of money and if something untoward (but rare) happens, the buyer stands to gain a considerably larger amount of money, presumably to (partly or wholly) compensate for the negative consequences of the untoward event. The possible amount the buyer may receive is referred to as the “payout”’ (examiner’s underline). This inconsistency rises to the level of indefiniteness, since examiner cannot determine the bounds of the claim. For the purposes of compact prosecution, examiner has interpreted “warranty” to encompass both “warranty” and “insurance,” without any special definitions. Appropriate correction is required. 
In claim 3, applicant recites “preemptive scanning.” However, there is no corresponding explanation provided in the specification as to what defines “preemptive scanning,” other than what’s stated in para. [0012]. The definition in para. [0012] does not provide for how one is to interpret “preemptive scanning,” since this could refer to, for example, manually scanning a barcode or querying data. Accordingly, examiner cannot assess the bounds of the claim. Appropriate correction is required.
In claim 10, applicant recites “by defining data-gathering protocols to activate the first and second mechanisms.” However, there is no corresponding explanation provided in the specification as to what defines “data-gathering protocols,” other than what’s stated in para. [0013]. The definition in para. [0013] does not provide for how one is to interpret “data-gathering protocols.” Further, applicant does not provide explanation for the relationship between “data-gathering protocols” and “first and second mechanisms.” Accordingly, examiner cannot assess the bounds of the claim. Appropriate correction is required.
As a general note to applicant, the claim language would be strengthened by reciting limitations positively, as opposed to passively. For example, applicant recites in claim 5: “wherein step (c) is practiced by administrator analysis of circumstances reported by a warranty purchaser,” where a positive recitation would take the form: “wherein step (c) further comprises analyzing circumstances reported by a warranty purchase.” Note that this is simply a suggestion by the examiner; applicant is not obligated to make such claim amendments to overcome the 112 rejections. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Steinmann et al. (US 20180181144) in view of “World Elite MasterCard Cardholder Guide to Benefits” by Barclaycard (hereinafter “Barclaycard”; NPL attached) and Corcoran et al. (US 20080103835).

Claim 1
Regarding claim 1, Steinmann discloses: a method of establishing a condition-based warranty program {“conditioned-based warranty,” i.e. a payout to individual experiencing flight delay given a flight-delay threshold being exceeded; para. [0032], [0039]}, the method comprising:
 (b) measuring a probability of the trigger {likelihood, i.e. “probability,” of risk exposure of a specific flight trajectory checked, i.e. “measured,” by the system 1, where the “trigger” event is defined by a flight delay; para. [0040]}; 
(c) establishing a first mechanism to determine whether and when the trigger has occurred, and establishing a second mechanism to determine whether and when the payout is required {“first mechanism,” defined by trigger module 4, “determines whether and when” the flight delay, i.e. “trigger,” has “occurred”; “second mechanism,” defined by payment-transfer modules 7, “determines whether and when” the payment, i.e. “payout,” is “required,” once a signal is received from failure deployment device 6; para. [0032], [0039], [0040], [0043]}; 
(d) establishing protocols for warranty lifecycle management to manage possible circumstances that may occur once a particular warranty is sold {examiner notes that “establishing protocols for warranty lifecycle management” broadly defines the rules, i.e. “protocols,” that occur once a warranty is purchased; Steinmann describes “establishing protocols… once a particular warranty is sold” in para. [0050]: the present automated system 1 allows for realization of Retail Flight Delay insurance (FDI) systems, as well as Bulk FDI systems, when the individual passengers are offered the opportunity to buy risk-transfer, i.e., insurance, where the benefit will be paid instantly via cell phone when the delay threshold is met (e.g., when gate arrival delay exceeds 1 hour; product could also have several triggers, including on departure and arrival delays); given these scenarios, Steinmann thus further demonstrates “manage[ing] possible circumstances that may occur once a particular warranty is sold”; as noted above, the parametric insurance product of Steinmann is being interpreted as the “condition-based warranty product”};
Steinmann doesn’t explicitly disclose: (a) defining a warranty type including a description of the warranty, an amount or range of a payout and a definition of conditions that trigger the payout; determining a warranty price based on the measured probability and based on the amount or range of the payout.
However, Barclaycard teaches terms and conditions for reimbursement, which is relevant given the invention is directed to condition-based payment. Barclaycard discloses: (a) defining a warranty type including a description of the warranty {“warranty type,” e.g. Trip Cancellation and Interruption, defined by Barclaycard on p. 25; “description of” Trip Cancellation and Interruption seen at top of page 25, which provides a “definition,” i.e. covers you and your family for the cost for nonrefundable trip expenses if certain unforeseen events cause you to cancel or interrupt your trip}, an amount or range of a payout {“amount or range of a payout” is seen under Coverage Limitations on page 26, which provides up to $5,000 per trip} and a definition of conditions that trigger the payout {“definition of conditions” seen, for example, on page 26, which defines “conditions” under which reimbursement occurs, as seen in sections labeled Covered Reasons and Trip Cancellation; examiner notes that these conditions must be satisfied before “payout” is “triggered”}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the condition-based warranty program, as taught by Steinmann, to include the feature of the description, amount, and definition of conditions, as taught by Barclaycard, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The combination of Steinmann and Barclaycard doesn’t explicitly disclose: determining a warranty price based on the measured probability and based on the amount or range of the payout; 
However, Corcoran discloses a similar system for providing insurance. Corcoran discloses: determining a premium price based on a measured probability and based on the amount or range of the payout {road insurance management system 130 may determine an insurance policy premium amount, i.e. an insurance “price,” based on the amount of insurance coverage, i.e. “amount or range of payout,” requested and the “probability” that a claim against the insurance amount will occur; para. [0046]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the condition-based warranty program, as taught by the combination of Steinmann and Barclaycard, to include the feature of calculating price by probability and range or amount of payout, as taught by Corcoran, since it’s known to calculate an insurance or warranty product based on the probability that an event will occur and the compensation amount that will need to be provided if the event occurs {para. [0002] of Corcoran}.

Claim 3
Regarding claim 3, the combination of Steinmann, Barclaycard, and Corcoran discloses the features of claim 1. Steinmann further discloses: step (c) is practiced with preemptive scanning {given that applicant has not provided a definition for “preemptive scanning” or how this complements step (c), examiner is interpreting “practiced with preemptive scanning” to mean automatically performing the “determining” described in step (c); this is described in para. [0032], [0043]}.

Claim 10
Regarding claim 10, the combination of Steinmann, Barclaycard, and Corcoran discloses the features of claim 1. Steinmann further discloses: step (d) is practiced by defining data-gathering protocols to activate the first and second mechanisms {given that applicant has not provided a definition for “data-gathering protocols” or how this complements step (d), examiner is interpreting “data-gathering protocols” as filter module 5, which serves to “gather data” regarding flight data, the filtering of this data occurring by a set of rules or “protocols,” which are used to “activate” trigger module 3 and, subsequently, payment-transfer modules 7, i.e. “first and second mechanisms”; para. [0032], [0038], [0043]}.

Claim 11
Regarding claim 11, the combination of Steinmann, Barclaycard, and Corcoran discloses the features of claim 1. Steinmann further discloses: step (d) is further practiced by defining payout protocols to identify and confirm the trigger {Fig. 5 depicts logical rules, i.e. “protocols,” that are followed by system to “identify and confirm the trigger,” leading to payout; para. [0032]} and to authorize the payout {“protocols” represented in Fig. 5 result in automatic payment upon determining triggered event, i.e. system “authorizes the payout”; para. [0032]}.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Steinmann, Barclaycard, and Corcoran, further in view of Schmitter et al. (US 20050137914).

Claim 2
Regarding claim 2, the combination of Steinmann, Barclaycard, and Corcoran discloses the features of claim 1 but doesn’t explicitly disclose: step (b) includes an average payout frequency in any given time period, and a worst-case payout estimation for the given time period. 
However, Schmitter teaches a similar system for measuring and managing operational risk. Schmitter discloses: step (b) includes an average payout frequency in any given time period, and a worst-case payout estimation for the given time period {input parameters include the average cost and incident frequency, i.e. “average payout frequency,” and the maximum individual loss, i.e. “worst-case payout estimation” over a period of one, two, three, four, or five years, i.e. a “given period”; para. [0034]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the condition-based warranty program, as taught by the combination of Steinmann, Barclaycard, and Corcoran, to include the feature of average and worst-case payouts, as taught by Schmitter, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Steinmann, Barclaycard, and Corcoran, further in view of Mester (US 20040078290). 

Claims 4 and 5
Regarding claims 4 and 5, the combination of Steinmann, Barclaycard, and Corcoran discloses the features of claims 3 and 1, respectively, but doesn’t explicitly disclose: step (c) is further practiced by administrator analysis of circumstances reported by a warranty purchaser.
However, Mester teaches a similar system for warranty management. Mester discloses: step (c) is further practiced by administrator analysis of circumstances reported by a warranty purchaser {warranty “administrator” 52 performs a review, i.e. an “analysis,” of the claim; para. [0052]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the condition-based warranty program, as taught by the combination of Steinmann, Barclaycard, and Corcoran, to include the feature of administrative analysis, as taught by Mester, in order to insure that the warranty is properly completed within corporate guidelines {para. [0052] of Mester}.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Steinmann, Barclaycard, and Corcoran, further in view of Logan (US 20080103785). 

Claim 6
Regarding claim 6, the combination of Steinmann, Barclaycard, and Corcoran discloses the features of claim 1, but doesn’t explicitly disclose: step (d) is practiced by defining a pricing protocol to determine whether and how to modify the warranty price.
However, Logan teaches a similar system for providing extended warranty pricing. Logan discloses: step (d) is practiced by defining a pricing protocol to determine whether and how to modify the warranty price {“pricing protocol” defined by set of rules that govern warranty pricing; these rules are depicted in Fig. 3 and determine “whether and how to modify” the purchase “price” of a “warranty,” dependent on type of warranty plan selected by user and characteristics of vehicle; para. [0038], [0046]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the condition-based warranty program, as taught by the combination of Steinmann, Barclaycard, and Corcoran, to include the feature of pricing protocols to determine price, as taught by Logan, in order to provide for a warranty plan to be accurately, quickly, and easily quoted {para. [0021] of Logan}.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Steinmann, Barclaycard, and Corcoran, further in view of Ricci (US 20140310186). 

Claim 7
Regarding claim 7, the combination of Steinmann, Barclaycard, and Corcoran discloses the features of claim 1, but doesn’t explicitly disclose: step (d) is practiced by defining communication protocols to notify a risk partner about the particular warranty. 
However, Ricci teaches a similar system for warranty compliance. Ricci discloses: step (d) is practiced by defining communication protocols to notify a risk partner about the particular warranty {communication via “communication protocols” defined in para. [0345]; system “notifies” an insurance service provider 2212, i.e. “risk partner,” about the particular plan; para. [0409]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the condition-based warranty program, as taught by the combination of Steinmann, Barclaycard, and Corcoran, to include the feature of communication protocols for notifying risk partners, as taught by Ricci, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Steinmann, Barclaycard, Corcoran, and Ricci, further in view of Joao (US 20010037205). 

Claim 8
Regarding claim 8, the combination of Steinmann, Barclaycard, Corcoran, and Ricci discloses the features of claim 7, but doesn’t explicitly disclose: the communication protocols include further notifications to the risk partner about a partner warranty fee due to the risk partner. 
However, Joao teaches a similar system that describes payment of fees to affiliates. Joao discloses: the communication protocols include further notifications to the risk partner about a partner fee due to the risk partner {merchant computer 30 provides “notification” report which notifies the content provider 20, i.e. the “partner,” that it has earned a referral commission, i.e. “fee due to the partner”; para. [0100]; note that while Joao used to describe general context, the reference also describes in context of insurance, i.e. where the insurance broker defines a “risk partner”; para. [0148]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the condition-based warranty program, as taught by the combination of Steinmann, Barclaycard, Corcoran, and Ricci, to include the feature of a partner fee, as taught by Joao, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Steinmann, Barclaycard, and Corcoran, further in view of Mikurak (US 20040064351).

Claim 9 
Regarding claim 9, the combination of Steinmann, Barclaycard, and Corcoran discloses the features of claim 1, but doesn’t explicitly disclose: step (d) is practiced by defining payment processing protocols to accept payment for the particular warranty.
However, Mikurak teaches a similar system for payment processing in a supply-chain environment. Mikurak discloses: step (d) is practiced by defining payment processing protocols to accept payment for the particular warranty {“payment processing protocols,” e.g. Electronic Funds Transfer (EFT), described in para. [0984]; note that Mikurak is used to demonstrate the concept of “payment processing protocols”; however, “warranty” is explicitly mentioned in para. [1709]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the condition-based warranty program, as taught by the combination of Steinmann, Barclaycard, and Corcoran, to include the feature of payment processing protocols, as taught by Mikurak, in order to provide for immediate granting or denial of the transaction {para. [0984] of Mikurak}.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Steinmann, Barclaycard, and Corcoran, further in view of Floyd et al. (US 10713727).

Claim 12
Regarding claim 12, the combination of Steinmann, Barclaycard, and Corcoran discloses the features of claim 1, but doesn’t explicitly disclose: step (d) is practiced by defining termination protocols to deactivate the first and second mechanisms when an in-force period of the warranty ends.
However, Floyd teaches a similar system for utilizing an event-based blockchain. Floyd discloses: step (d) is practiced by defining termination protocols to deactivate mechanisms when an in-force period ends {Floyd describes enforcement period for smart contract monitored by an enforcement entity, where the application monitors trigger conditions, i.e. “mechanisms,” until the smart contract is expired; thus, the enforcement entity defines a set of rules or “termination protocols” associated with “deactivating” the “mechanisms” at expiration, i.e. “an in-force period ends”; col. 6, lines 18-30}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the condition-based warranty program, as taught by the combination of Steinmann, Barclaycard, and Corcoran, to include the feature of termination protocols, as taught by Floyd, in order to insure enforcement of the contract {col. 6, lines 30-35 of Floyd}. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Steinmann, Barclaycard, Corcoran, and Floyd, further in view of Wallis et al. (US 20010051884).

Claim 13
	Regarding claim 13, the combination Steinmann, Barclaycard, Corcoran, and Floyd discloses the features of claim 12, but doesn’t explicitly disclose: step (d) is further practiced by defining renewal protocols to enable warranty renewal when the in-force period of the warranty ends, when the warranty is canceled, or after the trigger.
However, Wallis teaches a similar system controlling warranty-related data. Wallis discloses: step (d) is further practiced by defining renewal protocols to enable warranty renewal when the in-force period of the warranty ends, when the warranty is canceled, or after the trigger {purchaser 75 is provided with the option of renewing the terms of any of his warranties through the Service Plan Renewal document 514, which defines “renewal protocols,” since it provides for logic in programming that “enables warranty renewal when the in-force period ends”; para. [0050]; Fig. 2 illustrates that various pages, including Service Plan Renewal document 514, are contained in memory; para. [0037]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the condition-based warranty program, as taught by the combination of Steinmann, Barclaycard, Corcoran, and Floyd, to include the feature of renewal protocols, as taught by Wallis, in order to provide for an integrated platform that allows the user to interact with warranty information through a single website {para. [0006] of Wallis}. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Steinmann, Barclaycard, and Corcoran, further in view of Reynolds et al. (US 20030149657).

Claim 14
Regarding claim 14, the combination of Steinmann, Barclaycard, and Corcoran discloses the features of claim 1, but doesn’t explicitly disclose: step (d) is practiced by defining reporting protocols to generate aggregate warranty reports.
However, Reynolds teaches a similar system for measuring and managing operational risk. Reynolds discloses: step (d) is practiced by defining reporting protocols to generate aggregate reports {output from risk engine 90 may be stored in database 40, and may be used to “generate reports” using report generator 100; report generator 100 may create user reports that enable the user to "drill down" or incrementally review each level within a reporting hierarchy, i.e. the reports comprise “aggregate reports”; para. [0057]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the condition-based warranty program, as taught by the combination of Steinmann, Barclaycard, and Corcoran, to include the feature of reporting, as taught by Reynolds, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Steinmann in view of Barclaycard, Corcoran, Schmitter, Logan, and Mikurak. 

Claim 15
Regarding claim 15, Steinmann discloses: a method of establishing a condition-based warranty program {“conditioned-based warranty,” i.e. a payout to individual experiencing flight delay given a flight-delay threshold being exceeded; para. [0032], [0039]}, the method comprising: 
(b) measuring a probability of the trigger {likelihood, i.e. “probability,” of risk exposure of a specific flight trajectory checked, i.e. “measured,” by the system 1, where the “trigger” event is defined by a flight delay; para. [0040]}; 
(c) establishing a first mechanism to determine whether and when the trigger has occurred, and establishing a second mechanism to determine whether and when the payout is required {“first mechanism,” defined by trigger module 4, “determines whether and when” the flight delay, i.e. “trigger,” has “occurred”; “second mechanism,” defined by payment-transfer modules 7, “determines whether and when” the payment, i.e. “payout,” is “required,” once a signal is received from failure deployment device 6; para. [0032], [0043]}; 
(d) establishing protocols for warranty lifecycle management to manage possible circumstances that may occur once a particular warranty is sold {examiner notes that “establishing protocols for warranty lifecycle management” broadly defines the rules, i.e. “protocols,” that occur once a warranty is purchased; Steinmann describes “establishing protocols… once a particular warranty is sold” in para. [0050]: the present automated system 1 allows for realization of Retail Flight Delay insurance (FDI) systems, as well as Bulk FDI systems, when the individual passengers are offered the opportunity to buy risk-transfer, i.e., insurance, where the benefit will be paid instantly via cell phone when the delay threshold is met (e.g., when gate arrival delay exceeds 1 hour; product could also have several triggers, including on departure and arrival delays); given these scenarios, Steinmann thus further demonstrates “manage[ing] possible circumstances that may occur once a particular warranty is sold”; as noted above, the parametric insurance product of Steinmann is being interpreted as the “condition-based warranty product”};
step (d) is practiced by defining data-gathering protocols to activate the first and second mechanisms {given that applicant has not provided a definition for “data-gathering protocols” or how this complements step (d), examiner is interpreting “data-gathering protocols” as filter module 5, which serves to “gather data” regarding flight data, the filtering of this data occurring by a set of rules or “protocols,” which are used to “activate” trigger module 3 and, subsequently, payment-transfer modules 7, i.e. “first and second mechanisms”; para. [0032], [0038], [0043]}; 
step (d) is further practiced by defining payout protocols to identify and confirm the trigger {Fig. 5 depicts logical rules, i.e. “protocols,” that are followed by system to “identify and confirm the trigger,” leading to payout; para. [0032]} and to authorize the payout {“protocols” represented in Fig. 5 result in automatic payment upon determining triggered event, i.e. system “authorizes the payout”; para. [0032]}.
Steinmann doesn’t explicitly disclose: (a) defining a warranty type including a description of the warranty, an amount or range of a payout and a definition of conditions that trigger the payout, wherein the conditions are objectively identifiable and verifiable after occurrence; determining a warranty price based on the measured probability and based on the amount or range of the payout; wherein step (b) includes an average payout frequency in any given time period, and a worst-case payout estimation for the given time period; wherein step (d) is practiced by defining a pricing protocol to determine whether and how to modify the warranty price; wherein step (d) is practiced by defining payment processing protocols to accept payment for the particular warranty.
However, Barclaycard teaches terms and conditions for reimbursement, which is relevant given the invention is directed to condition-based payment. Barclaycard discloses: (a) defining a warranty type including a description of the warranty {“warranty type,” e.g. Trip Cancellation and Interruption, defined by Barclaycard on p. 25; “description of” Trip Cancellation and Interruption seen at top of page 25, which provides a “definition,” i.e. covers you and your family for the cost for nonrefundable trip expenses if certain unforeseen events cause you to cancel or interrupt your trip}, an amount or range of a payout {“amount or range of a payout” is seen under Coverage Limitations on page 26, which provides up to $5,000 per trip} and a definition of conditions that trigger the payout {“definition of conditions” seen, for example, on page 26, which defines “conditions” under which reimbursement occurs, as seen in sections labeled Covered Reasons and Trip Cancellation; examiner notes that these conditions must be satisfied before “payout” is “triggered”}, wherein the conditions are objectively identifiable and verifiable after occurrence {as one example, under Covered Reasons, call to jury duty or subpoena by the courts, is “objectively identifiable and verifiable after occurrence” by means of a jury summons}. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the condition-based warranty program, as taught by Steinmann, to include the feature of the description, amount, and definition of conditions, as taught by Barclaycard, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The combination of Steinmann and Barclaycard doesn’t explicitly  disclose: determining a warranty price based on the measured probability and based on the amount or range of the payout; wherein step (b) includes an average payout frequency in any given time period, and a worst-case payout estimation for the given time period; wherein step (d) is practiced by defining a pricing protocol to determine whether and how to modify the warranty price; wherein step (d) is practiced by defining payment processing protocols to accept payment for the particular warranty.
However, Corcoran discloses a similar system for providing insurance. Corcoran discloses: determining a premium price based on the measured probability and based on the amount or range of the payout {road insurance management system 130 may determine an insurance policy premium amount, i.e. “price,” based on the amount of insurance coverage, i.e. “amount or range of payout,” requested and the “probability” that a claim against the insurance amount will occur; para. [0046]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the condition-based warranty program, as taught by the combination of Steinmann and Barclaycard, to include the feature of calculating price by probability and range or amount of payout, as taught by Corcoran, since it’s known to calculate an insurance or warranty product based on the probability that an event will occur and the compensation amount that will need to be provided if the event occurs {para. [0002] of Corcoran}.
The combination of Steinmann, Barclaycard, and Corcoran doesn’t explicitly disclose: wherein step (b) includes an average payout frequency in any given time period, and a worst-case payout estimation for the given time period; wherein step (d) is practiced by defining a pricing protocol to determine whether and how to modify the warranty price; wherein step (d) is practiced by defining payment processing protocols to accept payment for the particular warranty.
However, Schmitter teaches a similar system for measuring and managing operational risk. Schmitter discloses: step (b) includes an average payout frequency in any given time period, and a worst-case payout estimation for the given time period {input parameters include the average cost and incident frequency, i.e. “average payout frequency,” and the maximum individual loss, i.e. “worst-case payout estimation” over a period of one, two, three, four, or five years, i.e. a “given period”; para. [0034]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the condition-based warranty program, as taught by the combination of Steinmann, Barclaycard, and Corcoran, to include the feature of average and worst-case payouts, as taught by Schmitter, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The combination of Steinmann, Barclaycard, Corcoran, and Schmitter doesn’t explicitly disclose: wherein step (d) is practiced by defining a pricing protocol to determine whether and how to modify the warranty price; wherein step (d) is practiced by defining payment processing protocols to accept payment for the particular warranty.
However, Logan teaches a similar system for providing extended warranty pricing. Logan discloses: step (d) is practiced by defining a pricing protocol to determine whether and how to modify the warranty price {“pricing protocol” defined by set of rules that govern warranty pricing, these rules depicted in Fig. 3; the rules determine “whether and how to modify” the purchase “price” of a “warranty,” dependent on type of warranty plan selected by user and characteristics of vehicle; para. [0038], [0046]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the condition-based warranty program, as taught by the combination of Steinmann, Barclaycard, Corcoran, and Schmitter to include the feature of pricing protocols to determine price, as taught by Logan, in order to provide for a warranty plan to be accurately, quickly, and easily quoted {para. [0021] of Logan}.
The combination of Steinmann, Barclaycard, Corcoran, Schmitter, and Logan doesn’t explicitly disclose: wherein step (d) is practiced by defining payment processing protocols to accept payment for the particular warranty. 
However, Mikurak teaches a similar system for payment processing in a supply-chain environment. Mikurak discloses: step (d) is practiced by defining payment processing protocols to accept payment for the particular warranty {“payment processing protocols,” e.g. Electronic Funds Transfer (EFT), described in para. [0984]; note that Mikurak is used to demonstrate the concept of “payment processing protocols”; however, a “warranty” is described in para. [1709]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the condition-based warranty program, as taught by the combination of Steinmann, Barclaycard, Corcoran, Schmitter, and Logan, to include the feature of payment processing protocols, as taught by Mikurak, in order to provide for immediate granting or denial of the transaction {para. [0984] of Mikurak}.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Steinmann, Barclaycard, Corcoran, Schmitter, Logan, and Mikurak, further in view of Ricci. 

Claim 16
Regarding claim 16, the combination of Steinmann, Barclaycard, Corcoran, Schmitter, Logan, and Mikurak discloses the features of claim 15, but doesn’t explicitly disclose: step (d) is practiced by defining communication protocols to notify a risk partner about the particular warranty. 
However, Ricci teaches a similar system for warranty compliance. Ricci discloses: step (d) is practiced by defining communication protocols to notify a risk partner about the particular warranty {communication via “communication protocols” defined in para. [0345]; system “notifies” an insurance service provider 2212, i.e. “risk partner,” about the particular plan; para. [0409]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the condition-based warranty program, as taught by the combination of Steinmann, Barclaycard, Corcoran, Schmitter, Logan, and Mikurak, to include the feature of communication protocols for notifying risk partners, as taught by Ricci, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Steinmann, Barclaycard, Corcoran, Schmitter, Logan, Mikurak, and Ricci, further in view of Joao. 

Claim 17
Regarding claim 17, the combination of Steinmann, Barclaycard, Corcoran, Schmitter, Logan, Mikurak, and Ricci discloses the features of claim 16, but doesn’t explicitly disclose: the communication protocols include further notifications to the risk partner about a partner warranty fee due to the risk partner. 
However, Joao teaches a similar system that describes payment of fees to affiliates. Joao discloses: the communication protocols include further notifications to the risk partner about a partner fee due to the risk partner {merchant computer 30 provides “notification” report which notifies the content provider 20, i.e. the “partner,” that it has earned a referral commission, i.e. “fee due to the partner”; para. [0100]; note that while Joao used to describe general context, the reference also describes in context of insurance, i.e. where the insurance broker defines a “risk partner”; para. [0148]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the condition-based warranty program, as taught by the combination of Steinmann, Barclaycard, Corcoran, Schmitter, Logan, Mikurak, and Ricci, to include the feature of a partner fee, as taught by Joao, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Steinmann, Barclaycard, Corcoran, Schmitter, Logan, and Mikurak, further in view of Floyd. 

Claim 18
Regarding claim 18, the combination of Steinmann, Barclaycard, Corcoran, Schmitter, Logan, and Mikurak discloses the features of claim 15, but doesn’t explicitly  disclose: step (d) is practiced by defining termination protocols to deactivate the first and second mechanisms when an in-force period of the warranty ends.
However, Floyd teaches a similar system for utilizing an event-based blockchain. Floyd discloses: step (d) is practiced by defining termination protocols to deactivate mechanisms when an in-force period ends {Floyd describes enforcement period for smart contract monitored by an enforcement entity, where the application monitors trigger conditions, i.e. “mechanisms,” until the smart contract is expired; thus, the enforcement entity defines a set of rules or “termination protocols” associated with “deactivating” the “mechanisms” at expiration, i.e. “an in-force period ends”; col. 6, lines 18-30}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the condition-based warranty program, as taught by the combination of Steinmann, Barclaycard, Corcoran, Schmitter, Logan, and Mikurak, to include the feature of termination protocols, as taught by Floyd, in order to insure enforcement of the contract {col. 6, lines 30-35 of Floyd}. 

Related Applications
Examiner notes that applications 16/430,547; 16/521,050; 16/857,213; 16/911,617; and 16/999,880 have the same assignee. While no double patenting rejection is made at this time, examiner has noted these applications for monitoring throughout the course of prosecution, should such a rejection be necessary later.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Smart after all: blockchain, smart contracts, parametric insurance, and smart energy grids,” which refers to parametric insurance (NPL attached); 
US 20040186753, which describes catastrophic risk assessment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091.  The examiner can normally be reached on Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        3/25/21

/CARRIE S GILKEY/Primary Examiner, Art Unit 3689